Guerry, J.
The defendant was convicted under an accusation charging him with maintaining and operating a lottery, in violation of the Code, § 26-6502. The method of operating the lottery charged was the same as that detailed in Cutcliff v. State, 51 Ga. App. 40 (179 S. E. 568). In the present case two officers were coming into Fair Street in the City of Atlanta, and saw the defendant getting into a car with a package. Upon the approach of the officers he got out of the car and laid the package on the sidewalk. He was seized, and the package was found to contain lottery tickets and $5.40 in small silver denominations. This was near two o’clock, and about the time that lottery tickets are gathered by “pick-up” men. The crime charged against the defendant is a misdemeanor. As a part of the organization operating such a lottery there were “pick-up” men, who between the hours of twelve and two o’clock, take up lottery tickets from writers in various parts of the city. He was seen to approach the car with a package, and upon the approach of the officers he got out of the car and laid the tickets and money on the sidewalk, itself a strange gesture. The jury were authorized to find that he was at that time engaged in picking up tickets, and was therefore an integral *293part of an organization engaged in the commission of a misdemeanor. The evidence supported the verdict.

Judgment affirmed.


Broyles, C.J., and MacIntyre, J., concur.